The opinion of the court was delivered by
Fort, J.
The applicant for the writ of certiorari in this case was dismissed from the police force of the city of Newark by the board of police commissioners after charges and hearing.
It is first alleged that the notice of the hearing was too short, and that the applicant did not have reasonable time and opportunity to prepare and present his defence. We do not think the facts before us justify such a finding. He bad a fair trial.
Nor can we agree with the suggestion that the regulation of the police department providing that a member of the police force may be dismissed for entering any building while in uniform, except when in the discharge of duty, is an unreasonable one.
The only matter seriously contended for on this application is that under the act creating the board of police commissioners of the city of Newark it is required that, all the mem*308bars shall be present to constitute a legal meeting of the board. It is a sufficient answer to this to say that the statute does not say so. The board is constituted of four members. Pamph. L. 1885, p. 326. It is true that the act' does not define how many shall constitute a quorum, but we can see no reason why the usual parliamentary rule should not apply and three make a quorum. Whether a majority of a quorum can act and remove a policeman it is not necessary to determine. It will be time enough to decide that question when it arises. If all the members were present the concurring action of any three would certainly be sufficient to do any act authorized to be done b3r the board, and as no question is raised on this application that less than three voted to dismiss the applicant, the legality of his dismissal cannot be questioned.
The writ applied for is denied.